department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uics nov tep ee tl ' legend taxpayer a plan x ira y amount c account m date date date dear this is in response to your letter dated as submitted by correspondence dated your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code and supplemented by - and the following facts and representations have been submitted under penalty of perjury in support of the ruling requested a page ' __ represents through his authorized representative that he taxpayer a under age received a distribution from plan x totaling amount c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the effects of physical health conditions that prevented him from completing the rollover transaction on date taxpayer a closed the brokerage account associated with plan x and received a distribution of amount c that he deposited into his personal account account m taxpayer a intended to contribute amount c into a qualified rollover _ individual_retirement_arrangement ira y within the 60-day rollover period taxpayer a represents that amount c has remained in account m and has not been used for any other purpose medical documentation submitted indicates that taxpayer a has suffered a long standing serious physical health condition that severely impairs the vision in one of his eyes on date which date was within the 60-day rollover period taxpayer a was diagnosed with a serious condition in his other eye that required immediate emergency surgery the results of this surgery and the effects of his long standing physical health condition severely restricted his ability to conduct business including completing the rollover transaction during the recovery_period and within the 60-day period prescribed by sec_402 of the code based on the facts and representations a ruling is requested that the internal revenue __ service waive the 60-day rollover requirement with respect to the distribution of amount c contained in sec_402 of the code in this instance taxpayer a intends to deposit amount c into qualified rollover ira y if his request is approved sec_402 of the code provides that if any portion of the balance_to_the_credit of an - employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day rollover requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code page t revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the ' time elapsed since the distribution occurred the information and documentation submitted by taxpayer-a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the effects of the surgery to his eye that severely restricted his ability to conduct business including completion of the rollover transaction during the recovery_period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount c into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount c'will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ‘ this letter assumes that plan x is and was qualified under sec_401 of the code that its related trust is and was exempt under sec_501 at all relevant times thereto and that the distribution of amount c is and was eligible to be rolled over under sec_402 of the code this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office page if you wish to inquire about this ruling please contact d no at se t ep ra‘t sincere yours - ohn b wlamty - donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
